Order, Family Court, New York County (Elizabeth Barnett, Referee), entered on or about October 13, 2006, which awarded custody of the subject child to petitioner father, unanimously affirmed, without costs.
The award of custody to petitioner, with liberal visitation rights to respondent mother was proper in light of testimony concerning the quality of the latter’s home environment and the parental guidance that could be provided by petitioner (see Eschbach v Eschbach, 56 NY2d 167 [1982]). The record fails to support respondent’s contention that she was deprived of her right to counsel and due process. Rather, it reveals that after repeated advice as to right to counsel, and sufficient inquiry by the referee, respondent made an intelligent, knowing and voluntary decision to have her own mother appointed as her guardian (Matter of Bombard v Bombard, 254 AD2d 529 [1998], lv denied 93 NY2d 804 [1999]). The decision not to appoint a law guardian for the child was an appropriate exercise of discretion *287under the circumstances of this case (Matter of Ebel v Urlich, 273 AD2d 530, 532 [2000]). Concur—Tom, J.P., Saxe, Friedman, Gonzalez and Catterson, JJ.